DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communication filed on 23 June 2016 are presently pending in the application, of which claims 1, 10, and 19 are presented in independent form. The Examiner acknowledges no claims were amended, cancelled, or newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/191,228, filed 23 June 2016, and issued as U.S. Patent 10,812,582, which is a continuation of U.S. Provisional No. 62/306,416, filed 10 March 2016, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 02 October 2020, have been reviewed and accepted by the Examiner.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
As per claim 9, the claim recites a non-transitory computer readable medium of claim 1, whereas independent claim 1 is directed to a method.
As per claim 20, the claim recites a method of claim 19, whereas independent claim 19 is directed to a non-transitory computer readable medium.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,812,582 (known hereinafter as ‘582). Although the claims at issue are not identical, they are not patentably distinct from each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-20 of ‘582.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-10 are directed to a method for mitigating changes to an application from a primary cluster to a secondary cluster, where the primary cluster and the secondary cluster operate volumes associated with the application on different file systems.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea.
  
Claim 1 recites, in part, “receiving, on the secondary cluster, a deduplication file including data blocks that have changed in a volume on the primary cluster and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, wherein the deduplicated file is generated on the primary cluster against a list of files received on the primary cluster from the secondary cluster….” These steps describe the concept of describing a discrepancy between recorded data and actual data, recording evidence of the discrepancy, and reporting the result, which corresponds to concepts previously found abstract by the courts, such as obtaining and comparing intangible data in Cybersource Corp. vs. Retail Decisions, Inc. 2011. All these concepts relate to organizing or analyzing information in a way that can be performed mentally. The "receiving” step is merely collecting intangible information. The concept described in claim 1 is not meaningfully different than the aforementioned concept. As such, the description in claim 1 of obtaining and comparing intangible data is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “primary cluster” for performing the taking and creating steps and “secondary cluster” for performing the applying step. The “primary cluster” and “secondary cluster” are recited at a high level of generality and are reasonably construed as off-the-shelf components that are merely used as tools to collect information. Next, the additional limitations of “identifying the parent UUID and the changed data block in the received deduplicated file…,” are recited at a high level of generality as performing extra-solution activity,  Finally, the additional limitations of “determining that the changed data blocks have not been applied to a volume stored on the secondary cluster…,” are recited at a high level of generality as performing extra-solution activity, where the transmitting step is merely transmitting data in conjunction with the abstract idea. As previously noted, the courts have recognized in the past that such limitations 
The different file systems limitation merely confines the claim to a particular technological environment. Thus taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology. Their collective functions merely provide conventional computer implementation.

With respect to claim 2, the claim is rejected for similar reasons to claim 1. Additional elements include wherein the deduplicated file is stored in a Virtual Distributed File System (VDFS) accessible to the primary cluster and the secondary cluster. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, that merely restate their individual functions, such as organizing, mapping, identifying, defining, detecting, modifying, etc. and therefore does not do significantly more than the abstract method, but rather conventional steps. Therefore, there is nothing in the claim that adds more than what is well-understood, routine and conventional in the field or that amounts Guidance at 74624, col. 2, §1).

With respect to claim 3, the claim is rejected for similar reasons to claim 1. Additional elements include wherein the deduplicated file includes state information for the application running in a stateful container on the primary cluster. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, that merely restate their individual functions, such as organizing, mapping, identifying, defining, detecting, modifying, etc. and therefore does not do significantly more than the abstract method, but rather conventional steps. Therefore, there is nothing in the claim that adds more than what is well-understood, routine and conventional in the field or that amounts to more than linking the use of the judicial exception to a particular technological environment (see Guidance at 74624, col. 2, §1).

With respect to claim 4, the claim is rejected for similar reasons to claim 1. Additional elements include mounting the deduplicated file on the clone volume in a zero-copy manner. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, Guidance at 74624, col. 2, §1).

With respect to claim 5, the claim is rejected for similar reasons to claim 1. Additional elements include wherein the deduplicated file is a compressed deduplicated file compressed on a per-block basis. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, that merely restate their individual functions, such as organizing, mapping, identifying, defining, detecting, modifying, etc. and therefore does not do significantly more than the abstract method, but rather conventional steps. Therefore, there is nothing in the claim that adds more than what is well-understood, routine and conventional in the field or that amounts to more than linking the use of the judicial exception to a particular technological environment (see Guidance at 74624, col. 2, §1).

With respect to claim 6, the claim is rejected for similar reasons to claim 1. Additional elements include further comprising mounting the compressed deduplicated file as a read-only snapshot. That is, there is no "inventive concept" that transforms the Guidance at 74624, col. 2, §1).

With respect to claim 7, the claim is rejected for similar reasons to claim 1. Additional elements include wherein the deduplicated file includes dedup UUIDs that identify data in other deduplicated files available in the secondary cluster. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, that merely restate their individual functions, such as organizing, mapping, identifying, defining, detecting, modifying, etc. and therefore does not do significantly more than the abstract method, but rather conventional steps. Therefore, there is nothing in the claim that adds more than what is well-understood, routine and conventional in the field or that amounts to more than linking the use of the judicial exception to a particular technological environment (see Guidance at 74624, col. 2, §1).

With respect to claim 8, the claim is rejected for similar reasons to claim 1. Additional elements include wherein the exo-clone file is a first exo-clone file, and further comprising: performing another diff operation of another snapshot of the volume to determine differences to other block chains of data in the volume; making a second exo-clone file comprising the differences to the block chains of data in the volume and to the other block chains of data in the volume; merging the first exo-clone file and the second exo-clone file into a merged exo-clone file that includes the differences to the block chains of data in the volume and to the other block chains of data in the volume; and transmitting the merged exo-clone file to the secondary cluster to propagate the differences to the block chains of data and the other block chains of data to the volume on the secondary cluster. That is, there is no "inventive concept" that transforms the abstract idea of customizing information and presenting it to users based on particular characteristics into a patent-eligible application of the abstract idea and rather, the claim recites both a generic computer element and a series of generic computer components, that merely restate their individual functions, such as organizing, mapping, identifying, defining, detecting, modifying, etc. and therefore does not do significantly more than the abstract method, but rather conventional steps. Therefore, there is nothing in the claim that adds more than what is well-understood, routine and conventional in the field or that amounts to more than linking the use of the judicial exception to a particular technological environment (see Guidance at 74624, col. 2, §1).

Guidance at 74624, col. 2, §1).

Claims 10-18, and 19-20 are system and non-transitory computer readable medium, respectively, appear to include similar subject matter as in claims 1-9 as discussed above. All the comments made with respect to the rejection of claims 1-9 equally apply and therefore stand rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender, Stephan, et al (U.S. 2016/0292041 and known hereinafter as Bender).

As per claim 1, Bender teaches a method for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems, said method comprising: 
receiving, on the secondary cluster, a deduplicated file including data blocks that have changed in a volume on the primary cluster and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, wherein the deduplicated file is generated on the primary cluster against a list of files received on the primary cluster from the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data ; 
identifying the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

Bender teaches a computing system for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems, said computing system comprising: 
one or more processors; and 
a non-transitory computer readable medium having stored thereon program code for transferring data to another computer system, the program code causing the one or more processors to: 
receiving, on the secondary cluster, a deduplicated file including data blocks that have changed in a volume on the primary cluster and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, wherein the deduplicated file is generated on the primary cluster against a list of files received on the primary cluster from the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.); 
identifying the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claim 19, Bender teaches a non-transitory computer readable medium having stored thereon program code embodying a method for migrating changes to an application to a secondary cluster from a primary cluster, wherein the primary cluster and the secondary cluster respectively operate volumes associated with the application on different file systems (e.g. Bender, see paragraph [0025], which discloses a clone parent is a read-only file that contains all data blocks that were originally in the file when the clone was created.), the method comprising: 
receiving, on the secondary cluster, a deduplicated file including data blocks that have changed in a volume on the primary cluster and a parent universally unique identifier (UUID) of the changed data blocks, the parent UUID identifying a parent storage device that is hosting the changed data blocks, wherein the deduplicated file is generated on the primary cluster against a list of files received on the primary cluster from the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.); 
identifying the parent UUID and the changed data blocks in the received deduplicated file (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
determining that the changed data blocks have not been applied to a volume stored on the secondary cluster (e.g. Bender, see paragraph [0024], which discloses a clone contains only the data blocks that have been written or have been added relative to the parent. These data blocks in the clone file are data blocks that have been modified relative to the parent.); 
creating a clone volume of the volume stored on the secondary cluster (e.g. Bender, see Figure 4, items 401-405, discloses a data section (e.g. file inode data). See further paragraph [0027], which discloses clone file contains data that has been written or augmented since clone file was created and clone file was created, therefore if a user reads data from the clone file that contains the most recent copy of the data, clone file 101, 111, or 121 includes such data section.); and
applying the changed data blocks to the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claims 2 and 11, Bender teaches the method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file is stored in a Virtual Distributed File System (VDFS) accessible to the primary cluster and the secondary cluster (e.g. Bender, see paragraph [0031], which discloses the inode metadata in the child specifies the parent file and other data in the child specifies locations of data block that are in the child (modified data) and in the parent (unmodified data), and where the inode metadata stored in the parent includes a count of the parent’s clone children (e.g. the Examiner notes, this feature suggests a tree-like hierarchical structure). See further paragraph [0035], which discloses a clone file tree structure that includes metadata attribute of the clone files.).

As per claims 3 and 12, Bender teaches the method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file includes state information for the application running in a stateful container on the primary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

Bender teaches the method of claim 1 and the computer system of claim 10, respectively, further comprising mounting the deduplicated file on the clone volume in a zero-copy manner (e.g. Bender, see paragraph [0004], which discloses no addition disk space is consumed until the clone or original file is modified and where the clones can be created with no additional storage space allocated.).

As per claims 5 and 14, Bender teaches the method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file is a compressed deduplicated file compressed on a per-block basis (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

As per claims 6 and 15, Bender teaches the method of claim 5 and the computer system of claim 14, respectively, further comprising mounting the compressed deduplicated file as a read-only snapshot (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

As per claims 7 and 16, Bender teaches the method of claim 1 and the computer system of claim 10, respectively, wherein the deduplicated file includes dedup UUIDs that identify data in other deduplicated files available in the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

Bender teaches the method of claim 7, the computer system of claim 16 and the non-transitory computer readable medium of claim 19, respectively, further comprising: 
verifying whether the other deduplicated files identified by the dedup UUIDs are available in the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.); and 
upon verification that the other deduplicated files identified by the dedup UUIDs are available in the secondary cluster, mounting the deduplicated file on the clone volume of the volume stored on the secondary cluster (e.g. Bender, see paragraphs [0006, 0031], which discloses clone file trees and the metadata stored in the inode of the clone child, where the inode metadata specifies the parent file.).

As per claims 9 and 18, Bender teaches the method of claim 1 and the computer system of claim 10, respectively, wherein the primary cluster operates in a production mode of operation and the secondary cluster operates in a test or development mode of operation (e.g. Bender, see paragraphs [0004 and 0032], which discloses a distributed computing system that enables computer nodes to access any storage unity and provides backup and restore services for the data stored on the distributed file system).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.